TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00700-CV



                                    Bruce C. Ward, Appellant

                                                  v.

                      James Q. Halpern and Jane L. Halpern, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-GN-08-003842, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed an agreed motion to dismiss, explaining that they have settled

their dispute. The parties ask that we dismiss the appeal, taxing costs against the party who incurred

them, and that we issue mandate early. We grant the motion and dismiss the appeal. Tex. R.

App. P. 42.1(a)(2). Mandate will issue concurrent with this opinion.



                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Agreed Motion

Filed: January 21, 2009